In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00179-CV

STACEY BURTON, Appellant                     §    On Appeal from the 153rd District Court

                                             §    of Tarrant County (153-284554-16)
V.
                                             §    January 17, 2019

PHILIPS K. LABOR, INDIVIDUALLY;              §    Opinion by Justice Gabriel
EYE CONSULTANTS OF TEXAS, P.A.;
AND LONESTAR AMBULATORY
SURGICAL CENTER, L.L.C., Appellees

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s summary-judgment order. It is ordered that

the trial court’s summary-judgment order is affirmed.

      It is further ordered that appellant Stacey Burton shall bear the costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Lee Gabriel
                                            Justice Lee Gabriel